United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR,
)
NATIONAL PARK SERVICE, Bryce Canyon, UT, )
Employer
)
____________________________________________ )
J.K., claiming as mother of J.K., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0142
Issued: December 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 28, 2016 appellant filed a timely appeal from a September 23, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of compensation in
the amount of $19,139.57; and (2) whether OWCP properly found appellant at fault in creating
the overpayment and therefore not entitled to waiver of recovery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 7, 1996 appellant, mother of the deceased employee’s minor daughter,
filed a claim for compensation by widow, widower, or child (Form CA-5)2 alleging that on
August 26, 1996 the employee had died in a motor vehicle accident while in the performance of
duty. The employee’s daughter was four years old at the time of his death, born
November 25, 1991. Appellant began receiving dependent compensation on behalf of the minor
daughter of the employee as of December 8, 1996.3
Appellant periodically submitted CA-12 forms with respect to continuing entitlement to
compensation benefits. The form requests information regarding the dependent, including the
age of the dependent. Appellant provided the completed forms to OWCP. Appellant submitted
evidence on December 7, 2009 that her daughter would graduate from high school in June 2010.
On November 21, 2011 OWCP received a Form CA-12 dated November 3, 2011 reflecting that
the deceased employee’s daughter was 19 years old.
OWCP sent appellant a letter dated March 6, 2012, requesting additional information
regarding continuing entitlement to compensation benefits. It was noted that compensation was
payable for an unmarried child who had reached age 18, and until 23 if the child was a full-time
student. In addition, OWCP notified appellant “Compensation is not payable beyond the end of
the semester or enrollment period in which the child either completes the fourth year of
education beyond high school or reaches the age of 23 years.” The record indicates that OWCP
also sent a similar letter dated April 10, 2012 to the dependent daughter, at the same address as
appellant.
On May 1, 2012 OWCP received a response from the daughter indicating that she had
been a full-time student since September 2010. Appellant continued to complete CA-12 forms
annually. In a Form CA-12 dated October 13, 2014, she indicated that her daughter was a
college student and was not living at home. OWCP continued to pay compensation to appellant
every 28 days through June 25, 2016.
By letter dated August 3, 2016, OWCP made a preliminary determination of an
overpayment of compensation in the amount of $19,139.57. It explained that the daughter was
not entitled to compensation after turning 23 years of age on November 25, 2014. In addition,
OWCP found appellant at fault as she had accepted compensation payments she knew or should
have known were incorrect. Appellant was advised of actions she could take within 30 days and,
if she did not respond, a final decision would be issued based on the evidence of record.
A memorandum of telephone call dated August 18, 2016 related that appellant believed
her daughter would receive life-long payment of compensation. On August 22, 2016 OWCP

2

Appellant was claiming on behalf of the minor daughter of the employee. Her minor daughter was born on
November 25, 1991.
3

Under 5 U.S.C. § 8133(a)(3), if the employee dies from an employment injury and has one child, the child
receives 40 percent of the deceased employee’s monthly pay.

2

sent appellant copies of the evidence of record, including a copy of the April 10, 2012 letter with
respect to a child’s entitlement to compensation.
By decision dated September 23, 2016, OWCP finalized the preliminary determination of
the creation of an overpayment in the amount of $19,139.57 for which appellant was at fault as
she had accepted payments she knew or should have known were incorrect. Therefore appellant
was not entitled to waiver of recovery.
LEGAL PRECEDENT -- ISSUE 1
Pursuant to 5 U.S.C. § 8133, if death results from an employment injury, compensation is
paid “to the children, if there is no widow or widower, 40 percent [of the monthly pay of the
deceased employee] for one child…” The compensation is payable until the child becomes 18
“or if over 18 and incapable of self-support becomes capable of self-support.” However, the
child may continue to receive compensation if he or she is a student at the time he or she reaches
18 years of age, and for as long as she continues to be a student as defined by 5 U.S.C.
§ 8101(17) or until he or she marries. 5 U.S.C. § 8101(17) defines a student as an individual
under 23 years of age who has not completed four years of education beyond high school and
who is regularly pursuing a full-time course of study.4
ANALYSIS -- ISSUE 1
In the present case, appellant was the mother of the deceased employee’s minor daughter.
The daughter was eligible for compensation benefits under 5 U.S.C. § 8133, following the death
of her father on August 26, 1996. She turned 18 years of age on November 25, 2009. The
evidence of record indicates that she continued to be a high school student until June 2010.
The daughter began education beyond high school in the fall semester of 2010. She
would have completed four years of education beyond the high school level as of the end of
July 2014.5 Under 5 U.S.C. § 8101(17), the daughter is no longer a student once she completes
four years of education beyond the high school level. Therefore, she was no longer a student as
of July 31, 2014. OWCP continued to pay compensation, however, through June 25, 2016.
Therefore it properly found an overpayment of compensation.
OWCP declared the period of overpayment from November 25, 2014 (the date the
daughter turned 23 years old) to June 25, 2016 (the date compensation payments ceased). It
calculated that it had paid $19,137.59 in compensation for that period. No contrary evidence was
presented, and appellant does not contest the amount. The Board accordingly finds that an
overpayment of $19,137.59 was created for the declared period.

4

For a full-time student that has not completed four years beyond high school, if the 23rd birthday occurs during a
semester or other enrollment period, student status continues until the end of the semester or enrollment period.
5 U.S.C. § 8101(17).
5

A year of education is defined as the 12-month period beginning the month after high school graduation, if the
student indicated an intention to continue in school during the next regular session, and each successive 12-month
period, provided that school attendance continues. S.B., Docket No. 07-0554 (issued September 4, 2007).

3

LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. § 8129(b) provides: “Adjustment or recovery by the United States may not be
made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.”6 A claimant who is at fault in creating the overpayment is not entitled to waiver.7
On the issue of fault, 20 C.F.R. § 10.433 provides that an individual will be found at fault if he or
she has done any of the following: “(1) made an incorrect statement as to a material fact which
he or she knew or should have known to be incorrect; (2) failed to provide information which he
or she knew or should have known to be material; or (3) accepted a payment which he or she
knew or should have known was incorrect.” The regulations further provide that each recipient
of compensation benefits is responsible to ensure that payments he or she receives from OWCP
are proper.8 Whether or not OWCP determines that an individual was at fault with respect to the
creation of the overpayment depends on the circumstances surrounding the overpayment.9
ANALYSIS -- ISSUE 2
OWCP found appellant was at fault as she accepted payments she knew or should have
known were incorrect. In this regard, the Board notes that OWCP did send appellant a March 6,
2012 letter, as well as an April 10, 2012 letter to the daughter, at the same address, which clearly
explained the definition of a student.
As discussed above, the employee’s child would have completed four years of education
by the summer of 2014. The daughter turned 23 years of age on November 25, 2014. The
March 6 and April 10, 2012 letters clearly explained that compensation was not payable after
four years of education. OWCP issued compensation payments to appellant’s account on
July 26, August 23, September 20, October 18, and November 15, 2014. By the time appellant
accepted the December 13, 2014 payment, she should have known it was incorrect.10
On appeal appellant alleges that she does not recall receiving any letters regarding
student status ending at age 23. The record clearly indicates that OWCP had mailed her
information regarding the daughter’s entitlement to compensation as a student, after the age
of 18.
Appellant also notes that OWCP had evidence of the daughter’s birthday for 20 years and
should have stopped payments. However, even if the overpayment occurred because OWCP was
negligent, this does not excuse the acceptance of payments that appellant knew or should have
6

5 U.S.C. § 8129(b).

7

See Robert W. O’Brien, 36 ECAB 541, 547 (1985).

8

20 C.F.R. § 10.433(a). See also C.V., Docket No. 13-2108 (issued June 17, 2014).

9

Id.

10

See N.T., Docket No. 13-2050 (issued April 25, 2014); D.T., Docket No. 16-0710 (issued November 2, 2016);
G.M., Docket No. 15-0939 (issued April 13, 2016).

4

known were incorrect.11 For the reasons discussed above, the Board finds that OWCP properly
found an overpayment of compensation and appellant was at fault in creating the overpayment.
Since she is at fault, appellant is not entitled to waiver of recovery of the overpayment.
CONCLUSION
The Board finds an overpayment in the amount of $19,139.57 because OWCP paid
compensation pursuant to 5 U.S.C. § 8133 after the employee’s daughter was no longer a
student. The Board further finds that OWCP properly found appellant was at fault and therefore
not entitled to waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 23, 2016 is affirmed.
Issued: December 1, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See V.D., Docket No. 16-0578 (issued November 3, 2016).

5

